DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Response to Arguments
Applicant’s Amendments and arguments filed 03/01/2021 have been noted and entered for consideration. Claims 1 and 25-41 are pending in the instant application. 

With regard to the 112(b) rejections to Claims, Applicant’s arguments filed 03/01/2021 (see page 5 of Remarks) in view of the amendments have been fully considered but are partially persuasive. Thus, the 112 rejections to Claims have been withdrawn other than what are set forth below in the current Office Action have been withdrawn.

With regard to the 102/103 rejections, Applicant’s arguments filed 03/01/2021 (see pages 5-6 of Remarks) in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 32-41 are objected to because of the following informality:  
Claim 32 recites, “--in accordance with the single DCI message based on the DCI--” (line 8). It appears that the above-bold limitation does not further limit the meaning of “in accordance with the single DCI message”. Thus, it is suggested to replace it with “--in accordance with the single DCI message--” for clarity. Claim 37 is objected to at least based on a similar rational applied to claim 32.
Claims 33-36 and 38-41 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 27 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 27 recites, “the transport block(s)” (line 1). It is unclear whether “the transport block(s)” refers to “transport block(s)” (line 4 of claim 1) or “different transport blocks” (line 1 of claim 26). Claim 31 is rejected at least based on a similar rational applied to claim 27. For the sake of examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 25-26, 28-30, 32-35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2014/0098779) in view of Ko et al (US Publication No. 2014/0204853). 

Regarding claim 1, Kim teaches, a method for a User Equipment (UE) in a wireless network [FIG. 1; ¶0082-0084, a method for UE in a wireless communication], the method comprising:
receiving, by the UE [FIGS. 1 and 10-11; ¶0080 and 0082, by UE], a single Downlink Control Information (DCI) message [FIGS. 10-11; ¶0081 and 0083-0084, receiving a single physical downlink control channel (PDCCH) (i.e., single downlink control information message; note that the PDCCH carries downlink control information (DCI) (see, ¶0045)) transmitted from a primary transmission point], the single DCI message scheduling the UE to receive transport block(s) in Physical Downlink Shared Channel (PDSCH) transmissions of different transmit receive points (TRPs) [FIGS. 10-11; ¶0081 and 0083-0084, the single PDCCH (i.e., single downlink control information message; note that the PDCCH carries downlink control information (DCI) (see, ¶0045)) schedules the UE to receive a codeword/transport block in the plurality of physical downlink shared channels (PDSCHs) transmitted from different transmission points]; and 
receiving, by the UE [FIGS. 1 and 10-11; ¶0080 and 0082, by UE], the transport block(s) in the PDSCH transmissions of the different TRPs based on the single DCI message [FIGS. 10-11; ¶0083, (the UE) receives codeword/transport block in the PDSCH transmissions of the different transmission points based on the received single physical downlink control channel (PDCCH) (i.e., single DCI message; note that the PDCCH carries downlink control information (DCI) (see, ¶0045))].
Although Kim teaches, receiving, by the UE, a single Downlink Control Information (DCI) message, the single DCI message scheduling the UE to receive transport block(s) in Physical Downlink Shared Channel (PDSCH) transmissions of different transmit receive points (TRPs), as set forth above, Kim does not explicitly teach (see, emphasis), transmit receive points (TRPs) in a single serving cell.
in a single serving cell [¶0072, a wireless communication system where a plurality of points/TRPs belong to a same cell].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Kim by including “transmit receive points (TRPs) in a single serving cell” as taught by Ko because it would provide the system of Kim with enhanced capability of improving communication efficiency of a wireless communication system using distributed antennas [¶0029 of Ko].

Regarding claim 25, although Kim teaches, “transport block carried in the PDSCH transmissions of the different TRPs” as set forth above in claim 1, Kim does not explicitly teach (see, emphasis), the “same” transport block is carried in transmissions of the different TRPs.
However, Ko teaches, a same transport block is carried in transmissions of different TRPs [¶0164 and 0373, a plurality of TPs performs CoMP transmission for the terminal and transmits the same data to the terminal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Kim by including “same transport block is carried in transmissions of the different TRPs” as taught by Ko because it would provide the system of Kim with enhanced capability of performing CoMP transmission, thus improving communication efficiency of a wireless communication system [¶0029 and 0164 of Ko].

Regarding claim 26, Kim teaches, wherein different transport blocks are carried in the PDSCH transmissions of the different TRPs [FIGS. 10-11; ¶0083 and 0087-0088, Table 1, different codeword/transport blocks are carried in the PDSCHs transmissions from the different transmission points; note that the codewords transmitted in the PDSCHs are different (see, Table 1)].

Regarding claim 28, Kim teaches, a User Equipment (UE) [FIGS. 1 and 18; ¶0082-0084, UE] comprising: 
a processor [FIG. 18; ¶0110-0112, processor 1810; note that every UE includes a processor]; and
a non-transitory computer readable storage medium [FIG. 18; ¶0110-0112, memory 1820] storing programming for execution by the processor [FIG. 18; ¶0113, storing program codes run by processor 1810; note that every UE includes memory storing codes run by processor], the programming including instructions [¶0113, program codes including instructions].
Accordingly, claim 28 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 29, claim 29 is rejected at least based on a similar rational applied to claim 25.

Regarding claim 30, claim 30 is rejected at least based on a similar rational applied to claim 26.

Regarding claim 32, Kim teaches, a method for a User Equipment (UE) in a wireless network [FIG. 1; ¶0082-0084, a method for UE in a wireless communication], the method comprising:
receiving, by the UE [FIGS. 1 and 10-11; ¶0080 and 0082, by UE], a single Downlink Control Information (DCI) message [FIGS. 10-11; ¶0081 and 0083-0084, receiving a single physical downlink control channel (PDCCH) (i.e., single downlink control information message; note that the PDCCH carries downlink control information (DCI) (see, ¶0045)) transmitted from a primary transmission point], the single DCI message having a DCI format scheduling the UE to communicate signal(s) over different physical channels of different transmit receive points (TRPs) [FIGS. 10-11; ¶0081 and 0083-0084, the single PDCCH/resource allocation field (RA field) (i.e., single downlink control information message) including DCI format schedules the UE receive a codeword/transport block (i.e., communicate signals) in different physical downlink shared channels (PDSCHs) transmitted from different transmission points]; and
transmitting, by the UE [FIGS. 1 and 10-11; ¶0080 and 0082, by UE], signal(s) over the different physical channels of the different TRPs [FIGS. 10-11; ¶0083, receives codeword/transport block (i.e., communicating signals) in different PDSCH transmissions of the different transmission points] in accordance with the single DCI message based on the DCI [FIGS. 10-11; ¶0083, based on received single physical downlink control channel (PDCCH) (i.e., single DCI message; note that the PDCCH carries downlink control information (DCI) (see, ¶0045))]. 
Although Kim teaches, “receiving, by the UE, a single Downlink Control Information (DCI) message, the single DCI message scheduling the UE to receive transport block(s) in Physical Downlink Shared Channel (PDSCH) transmissions of different transmit receive points (TRPs)” and  “the single DCI message having a DCI in a single serving cell, and transmit hybrid automatic a repeat request (HARQ) transmission over a physical uplink control channels (PUCCHs).
However, Ko teaches, a system including transmit receive points (TRPs) in a single serving cell [¶0072, a wireless communication system where a plurality of points/TRPs belong to a same cell], and
transmits a HARQ transmission over a physical uplink control channels (PUCCH) [¶0232, transmitting HARQ-ACK over PUCCH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Kim by including “transmit receive points (TRPs) in a single serving cell “ and “transmit hybrid automatic a repeat request (HARQ) transmission over a physical uplink control channels (PUCCHs)” as taught by Ko because it would provide the system of Kim with enhanced capability of improving communication efficiency of a wireless communication system using distributed antennas [¶0029 of Ko].

Regarding claim 33, although Kim teaches, transport block(s) in Physical Downlink Shared Channel (PDSCH) transmissions of the different TRPs were received [FIGS. 10-11; ¶0083, codeword/transport block in the PDSCH transmissions of the different transmission points are received (by UE)], Kim does not explicitly teach (see, the HARQ transmissions indicate whether transport block(s) was successfully received.
	However, Ko teaches, HARQ transmissions indicate whether transport block(s) was successfully received [¶0232, note that HARQ ACK indicates whether data was successfully received].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Kim by including “HARQ transmissions indicate whether transport block(s) was successfully received” as taught by Ko because it would provide the system of Kim with enhanced capability because it would provide the system of Kim with enhanced capability of improving communication efficiency of a wireless communication system using distributed antennas [¶0029 of Ko].

Regarding claim 34, claim 34 is rejected at least based on a similar rational applied to claim 25.

Regarding claim 35, claim 35 is rejected at least based on a similar rational applied to claim 26.

Regarding claim 37, Kim further teaches, a User Equipment (UE) [FIGS. 1 and 18; ¶0082-0084, UE] comprising: 
a processor [FIG. 18; ¶0110-0112, processor 1810; note that every UE includes a processor]; and
a non-transitory computer readable storage medium [FIG. 18; ¶0110-0112, memory 1820] storing programming for execution by the processor [FIG. 18; ¶0113, storing program codes run by processor 1810; note that every UE includes memory storing codes run by processor], the programming including instructions [¶0113, program codes including instructions].
Accordingly, claim 37 is rejected at least based on a similar rational applied to claim 32.

Regarding claim 38, claim 38 is rejected at least based on a similar rational applied to claim 33.

Regarding claim 39, claim 39 is rejected at least based on a similar rational applied to claim 25.

Regarding claim 40, claim 40 is rejected at least based on a similar rational applied to claim 26.

Claims 27, 31, 36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2014/0098779) in view of Ko et al (US Publication No. 2014/0204853) and further in view of Mahalleh et al (US Publication No. 2013/0083681).

Regarding claim 27, although Kim teaches, “the transport block(s) carried in the PDSCH transmissions of the different TRPs” as set forth above in claim 24, Kim in view of Ko does not explicitly teach (see, emphasis), the transport block(s) correspond to “a common PDSCH data stream”.
	However, Mahalleh teaches, transport block(s) correspond to a common PDSCH data stream [FIG. 13; ¶0171, different segments of codewords/transport blocks are received from multiple TPs and the different segments of codewords correspond to a common codeword (i.e., data stream); further see, ¶0039, each TP transmits the same/common data stream].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Kim in view of Ko by including “the transport block(s) correspond to a common PDSCH data stream” as taught by Mahalleh because it would provide the system of Kim in view of Ko with enhanced capability of allowing the system to fully exploit the frequency selective scheduling gains available from multiple TPs to UE propagation channels [¶0169 of Mahalleh].

Regarding claim 31, claim 31 is rejected at least based on a similar rational applied to claim 27.

Regarding claim 36, claim 36 is rejected at least based on a similar rational applied to claim 27.

Regarding claim 41, claim 41 is rejected at least based on a similar rational applied to claim 27.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Boccardi et al (US Publication No. 2015/0023278) [¶0021]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                            


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469